Citation Nr: 1732779	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-50 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 10, 2012 under extraschedular criteria.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee and a March 2015 rating decision of the VA RO in Seattle, Washington.  Jurisdiction of these matters currently resides with the Seattle, Washington RO.

In January 2015, the Veteran testified during a hearing before the undersigned VLJ.  A transcript of the hearing is of record. 

The Board denied the issue of entitlement to a TDIU for the period prior to July 20, 2012 in October 2015.

In March 2016, a Joint Motion for Partial Remand entered by the Court of Appeals for Veterans' Claims vacated and remanded the October 2015 Board decision to the extent that it denied entitlement to a TDIU for the period prior to July 20, 2012.

In September 2016, the Board remanded the issue of entitlement to a TDIU prior to September 10, 2012 under extraschedular criteria for additional development.

The Board also acknowledges that the issues of entitlement to service connection for a low back disability and a left hip disability have been perfected, but not yet certified to the Board.  

However, the Board's review of the claims file reveals that the agency of original jurisdiction (AOJ) is still clearly taking action on these issues and they have not been certified for appeal.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38 of the United States Code has been raised by the record in a December 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current tinnitus disability that is secondary to his service-connected allergic rhinitis with sinusitis. 

2.  For the period prior to September 10, 2012, the Veteran did not meet the schedular criteria for a TDIU, and the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  For the period prior to September 10, 2012, the criteria for entitlement to a TDIU on an extraschedular basis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a June 2007 letter.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded VA examinations during the pendency of this appeal.  

Per the September 2016 Board remand instructions, the Veteran's claim was referred to the Director of C&P Service for consideration of an extraschedular evaluation, resulting in a January 2017decision.  In light of the above, the Board finds that the RO substantially complied with the September 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I. Tinnitus

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background and Analysis

The Veteran contends that service connection is warranted for his tinnitus as it is secondary to his service-connected allergic rhinitis with sinusitis disability.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a tinnitus disability as secondary to the Veteran's service-connected allergic rhinitis with sinusitis disability is warranted.  

Notably, the Veteran underwent a VA audio examination in March 2015.  The examiner opined that the Veteran's tinnitus was less likely than not caused by his military noise exposure as the Veteran's entrance and separation examinations did not demonstrate hearing threshold shifts. 

However, the Board notes that service connection is warranted on a secondary basis as the record contains medical evidence that the Veteran's tinnitus disability is related to his service-connected allergic rhinitis with sinusitis disability.  Notably, a VA physician in a May 2014 treatment note indicated that the Veteran had chronic tinnitus and sinusitis that was related to allergies.  The physician also noted that the Veteran had constant tinnitus that was due to increased sinus pressure.

Notably, there is no contrary medical evidence of record that indicates that the Veteran's tinnitus disability was not caused or aggravated by his service-connected allergic rhinitis with sinusitis disability.  Specifically, while the March 2015 VA examiner provided a negative nexus regarding service connection on a direct basis, he did not address whether the Veteran's tinnitus was caused or aggravated by a service-connected disability.  As a result,  the Board finds that service connection is warranted on a secondary basis.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a tinnitus disability is granted.  See 38 U.S.C.A. § 5107(b).


II.  TDIU

Laws and Regulations

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war. Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2016).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims. 

Factual Background and Analysis

In this case, for the period prior to September 10, 2012 the Veteran is service-connected for migraine headaches, asthma, a left wrist disability, and allergic rhinitis with sinusitis.  From August 1988, the combined rating is 40 percent; from June 2001, the combined rating is 30 percent; and from December 2011, the combined rating is 60 percent.  

As such, the Veteran does not meet the schedular requirements under 38 C.F.R. § 4.16 (a) as at no point for the period prior to September 10, 2012 does the combined rating reach 70 percent or more.

The Board parenthetically notes that service connection is being granted for tinnitus as determined in the decision above.  While an initial disability rating and effective date for the now service-connected tinnitus disability will be assigned by the RO in the first instance, the Board notes that the maximum disability evaluation for tinnitus is 10 percent and the earliest effective date for the Veteran's service-connected tinnitus disability will not be before the date of the Veteran's claim which was in September 2013.  As a result, the 60 percent combined evaluation for the period prior to September 10, 2012 is not impacted by the grant of service connection for tinnitus and the Board will proceed with the Veteran's claim for entitlement for a TDIU on an extraschedular basis for the period prior to September 20, 2012.

The Veteran had previous employment as a chef, work with the Postal Service and factory work.

In a July 2003 statement, the Veteran alleged that he had been "from job to job never holding any job for a long period of time" because of his chronic sinusitis, allergic rhinitis and asthma.  

In his August 2003 application for a TDIU, the Veteran contended that he had lost significant amounts of time due to illness in his most recent employment.

In his August 2005 substantive appeal, the Veteran alleged that he could not keep a job because his episodes with his disabilities rendered him unable to work and there had been times when he was out of work for weeks at a time.

In February 1998 and again in 2003, a treating physician stated that the Veteran may work notwithstanding his allergic rhinitis with sinusitis, although he should seek to avoid dust, toxins, and irritants. 

Social Security Administration (SSA) records demonstrate that the Veteran was to avoid concentrated exposure of fumes, odors, dusts, gases, and poor ventilation due to his asthma. 

A VA examiner in 2005 stated there is no effect on the Veteran's usual occupation or daily activities. 

In July 2012, a VA examiner reported that the Veteran's sinusitis condition renders him unable to maintain gainful employment as demonstrated by the past 15 years of job history and repeated sinus infections.  The examiner also noted that he may be able to work in a "clean room" building circuit boards or other computer work if the Veteran had that skill set which he did not have.

In a July 2016 Vocational Assessment, a private Vocational Rehabilitation Consultant opined that it was at least as likely as not that the Veteran was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities since 2011.  The Vocational Rehabilitation Consultant noted that while the Veteran had secured employment since 2011, the evidence and work history supported the opinion that he had been unable to maintain any employment.  The Consultant noted that the Veteran had reported that many of his jobs were through temporary agencies which he had hoped would provide a more flexible schedule but this had not provided a successful solution to his employment difficulties.  Over the years, he had worked as a laborer for several temporary agencies, a line cook, a chef, a security guard, a deli worker and a census worker/manager.  He last worked as a line cook in a hospital but was terminated after approximately 3 months in February 2015.

As noted above, in September 2016, the Board remanded the claim to refer the issue for extraschedular consideration.

In a January 2017 decision, the VA Director of Compensation noted that on his VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) the Veteran reported that he was employed on at least a part time basis until some time in 2015.  The Director also noted that records indicate that the Veteran has been in receipt of SSA disability benefits since July of 2010 and that SSA determined that his work after July of 2010 was considered to be unsuccessful work attempts.  While the SSA records mentioned that the Veteran's allergies limited some work conditions, the SSA records revealed that entitlement to SSA disability was based on affective mood disorders as the primary disability and disorders of the back as the secondary disorder.  The Director noted that service connection has not been established for a psychiatric disorder or any back disorders.  Additionally, the Director indicated that the available treatment records and examination reports prior to September 2012 do not show any hospitalizations, emergency room visits or surgical procedures for any service connected conditions as most of the treatment during that time period was for mental health problems.

The Director also noted that during this time period, the Veteran had migraine headaches only 2 to 3 days per week and prostrating migraines more than once per month while asthma was well controlled with medications.  Additionally, his residuals of the left wrist fracture were described as mild, with some limitation of motion and complaints of pain from the Veteran.

As a result, the Director determined that the totality of the evidence did now show any extraschedular entitlement to TDIU for the period prior to September 10, 2012.  As the record did not show that the Veteran was unable to secure and follow a substantially gainful occupation due to his service connected disabilities, the Director denied entitlement to a TDIU on an extraschedular basis for the period prior to September 10, 2012. 

In an April 2017 Vocational Assessment addendum opinion, the private Vocational Rehabilitation Consultant indicated that she disagreed with the January 2017 administrative decision as she again opined that it was at least as likely as not that the Veteran had been unable to secure, follow or maintain a substantial gainful occupation because of his service-connected disabilities since 2011 despite the January 2017 decision.

Based on the evidence, the Board concludes that a TDIU is not warranted on an extraschedular basis. 

As this issue has been considered by the Director in the first instance, the Board now has jurisdiction to consider the issue.

In passing that the determination of whether an individual is unable to maintain substantially gainful employment is a legal one, not medical. Nevertheless, the Board acknowledges that this finding remains relevant evidence and has been considered.  

The Board notes the July 2012 examiner's statement that the Veteran was unable to maintain gainful employment as well as the July 2016 opinion from the private Vocational Rehabilitation Consultant that it was at least as likely as not that the Veteran was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities since 2011.

However, the Board finds that the record indicates that for the period prior to September 10, 2012, the Veteran had maintained gainful employment over this period on several occasions, including as a postal worker and chef, as well as temporary employment in the Census Bureau and running his own business.  

While the record also contains evidence that the Veteran had been unable to maintain these jobs because of his disabilities, the Board notes that the Veteran experienced employment impairment as a result of nonservice-connected disabilities as well.

Additionally, the Board also acknowledges that while the July 2012 VA examiner and private Vocational Rehabilitation Consultant in July 2016 and January 2017 opinions found the Veteran unable to secure and follow a substantially gainful occupation, neither of these opinions accounted for the Veteran's nonservice-connected disabilities.  

Significantly, the evidence shows that the Veteran has reported limitations on his employability based upon hip, knee, and back pain and psychiatric impairment which are not service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In 2003, the Veteran was not working due to a back disability.  In May 2008, the record reflects the Veteran left his employment as a chef due to back, knee, and hip injuries.  In 2010, a Counseling Record Narrative reported that the Veteran should be employable in a hospitality related field.  However, work as a chef was compromised due to hip, leg, and back injuries.  In January 2011 and July 2012, the Veteran reported his major problems with maintaining employment were his hip, knee, and back pain.  He also reported leaving a job in December 2012 due to knee pain.

Notably, the Director in the January 2017 Administrative Decision, noted that entitlement to SSA disability was based on affective mood disorders as the primary disability and disorders of the back as the secondary disorder and that the available treatment records and examination reports prior to September 2012 do not show any hospitalizations, emergency room visits or surgical procedures for any service connected conditions as most of the treatment during that time period was for nonservice-connected mental health problems.

As such, the greater weight of evidence does not reflect that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected migraine headaches, asthma, left wrist, and allergic rhinitis with sinusitis disabilities for the period prior to September 10, 2012.  The evidence supports that for this period, the Veteran was able to work notwithstanding his asthma and allergic rhinitis with sinusitis disabilities.  While the Veteran had complained of hip, knee, back and psychiatric disabilities which interfered with his employability, these disabilities are not service-connected and as such cannot be considered.  Id.

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board concludes that the most probative evidence of record weighs against finding that the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment for the period prior to September 10, 2012.  

As a final point, the Board again notes that the Veteran has been awarded SSA benefits.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  Thus, SSA's determination has little probative value in this matter, and is not sufficient, in this case, to overcome the other evidence in the record.

Additionally, the Board notes that while the SSA determined that the Veteran was disabled for SSA purposes, this determination resulted from his nonservice-connected affective mood disorders as the primary disability and nonservice-connected disorders of the back as the secondary disorder.  However, the law is again clear, and it states that only service-connected disabilities may be considered in a claim of entitlement to a TDIU.  

In summary, the Board finds that the most probative medical evidence does not demonstrate that the Veteran was precluded from securing or following substantially gainful employment solely by reason of his service-connected disorders or that he was incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education for the period prior to September 10, 2012.  

While the Board does not doubt that the Veteran's service-connected disabilities had a significant effect on his employability for the period prior to September 10, 2012, the weight of the evidence does not support his contention that his service-connected disabilities were of such severity so as to preclude his participation in any form of substantially gainful employment for this period.  The Board believes that the symptomatology associated with the service-connected disabilities were appropriately compensated via the combined 40, 30 and 60 percent ratings which were assigned during the period prior to September 10, 2012.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321 (a), 4.1.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. §5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 10, 2012 under extraschedular criteria is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


